         Case 1:17-cr-00337-RJS Document 208 Filed 01/07/19 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 7, 2019

BY ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Raheem J. Brennerman, 17 Cr. 337 (RJS)

Dear Judge Sullivan:

         The Government respectfully submits the enclosed restitution order. As the Court is aware,
the victim of the offense charged in Counts One and Three of the Indictment, ICBC (London) plc,
was defrauded of a principal total of $5,000,000. With accrued interest, as fixed at a rate defined
by ICBC (London) plc’s lending agreement with the defendant, as of November 30, 2018, the total
loss was $14,364,967.77. ICBC (London) plc also incurred at least $900,000 in legal fees
attempting to collect the money that the defendant stole from the bank. Accordingly, the proposed
restitution order would require the defendant to pay a total of $15,264,967.77.

       Because ICBC (London) plc’s losses are the subject of a public lawsuit, and the bank filed
its own victim impact statement, the Government is not seeking sealing of the proposed order.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: /s/ Nicolas Roos
                                            Nicolas Roos
                                            Danielle R. Sassoon
                                            Robert B. Sobelman
                                            Assistant United States Attorneys
                                            (212) 637-2421


Cc: Scott B. Tulman, Esq.
